Exhibit 99.3 LOAN AGREEMENT Dated as of April 4, 2007 Between NORTHTOWER, LLC, as Borrower and LEHMAN ALI INC., and GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., together, as Lender Property: WellsFargoTower 333 South Grand Avenue Los Angeles, California TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION 1 Section 1.1. Definitions 1 Section 1.2. Principles of Construction 21 ARTICLE 2 GENERAL TERMS 21 Section 2.1. Loan Commitment; Disbursement to Borrower 21 Section 2.2. Interest Rate 22 Section 2.3. Loan Payment 22 Section 2.4. Prepayments 23 Section 2.5. Defeasance 26 Section 2.6. Release of Property 29 Section 2.7. Cash Management 29 ARTICLE 3 INTENTIONALLY DELETED 31 ARTICLE 4 REPRESENTATIONS AND WARRANTIES 31 Section 4.1. Borrower Representations 31 Section 4.2. Survival of Representations 39 ARTICLE 5 BORROWER COVENANTS 39 Section 5.1. Affirmative Covenants 39 Section 5.2. Negative Covenants 48 ARTICLE 6 INSURANCE; CASUALTY; CONDEMNATION 55 Section 6.1. Insurance 55 Section 6.2. Casualty 59 Section 6.3. Condemnation 59 Section 6.4. Restoration 59 ARTICLE 7 RESERVE FUNDS 64 Section 7.1. Required Repair Funds 64 Section 7.2. Tax and Insurance Escrow Funds 65 Section 7.3. Intentionally Omitted 66 Section 7.4. Rollover Reserve 67 Section 7.5. Reserve Funds, Generally 68 ARTICLE 8 DEFAULTS 69 Section 8.1. Event of Default 69 Section 8.2. Remedies 71 TABLE OF CONTENTS (continued) Page ARTICLE 9 SPECIAL PROVISIONS 73 Section 9.1. Sale of Note and Securitization 73 Section 9.2. Securitization Indemnification 75 Section 9.3. Intentionally Omitted 78 Section 9.4. Exculpation 78 Section 9.5. Matters Concerning Manager 81 Section 9.6. Servicer 81 Section 9.7. Restructuring of Loan 81 ARTICLE 10 MISCELLANEOUS 85 Section 10.1. Survival 85 Section 10.2. Lender’s Discretion 85 Section 10.3. Governing Law 86 Section 10.4. Modification, Waiver in Writing 87 Section 10.5. Delay Not a Waiver 87 Section 10.6. Notices 88 Section 10.7. Trial by Jury 89 Section 10.8. Headings 89 Section 10.9. Severability 89 Section 10.10. Preferences 89 Section 10.11. Waiver of Notice 89 Section 10.12. Remedies of Borrower 89 Section 10.13. Expenses; Indemnity 90 Section 10.14. Schedules and Exhibits Incorporated 91 Section 10.15. Offsets, Counterclaims and Defenses 91 Section 10.16. No Joint Venture or Partnership; No Third Party Beneficiaries 91 Section 10.17. Publicity 92 Section 10.18. Waiver of Marshalling of Assets 92 Section 10.19. Waiver of Counterclaims 92 Section 10.20. Conflict; Construction of Documents; Reliance 92 Section 10.21. Brokers and Financial Advisors 92 Section 10.22. Prior Agreements 93 Section 10.23. Certain Additional Rights of Lender (VCOC) 93 ARTICLE 11 MEZZANINE LOAN 93 Section 11.1. Mezzanine Loan Notices 93 Section 11.2. Mezzanine Loan Estoppels 94 Section 11.3. Reserve Funds 94 Section 11.4. Intercreditor Agreement 94 LOAN AGREEMENT THIS LOAN AGREEMENT, dated as of April 4, 2007 (as amended, restated, replaced, supplemented or otherwise modified from time to time, this “Agreement”), between LEHMAN ALI INC., a Delaware corporation, having an address at 399 Park Avenue, New York, New York10022 (together with its successors and assigns, “Lehman”) and GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation, having an address at 600 Steamboat Road, Greenwich, Connecticut06830 (together with its successors and assigns, “Greenwich”; collectively, Lehman and Greenwich are referred to herein as “Lender”), and NORTH TOWER, LLC, having an address at 1733 Ocean Avenue, 4th Floor, Santa Monica, California90401 (“Borrower”). W I T N E S S E T H: WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from Lender; and WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in accordance with the terms and conditions of this Agreement and the other Loan Documents (as hereinafter defined). NOW, THEREFORE, in consideration of the making of the Loan by Lender and the covenants, agreements, representations and warranties set forth in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby covenant, agree, represent and warrant as follows: ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION Section 1.1.Definitions.For all purposes of this Agreement, except as otherwise expressly required or unless the context clearly indicates a contrary intent: “Acceptable Appraisal” shall mean an appraisal (i) executed and delivered to Lender by a qualified MAI appraiser having no direct or indirect interest in the Property or any loan secured in whole or in part thereby and whose compensation is not affected by the approval or disapproval of such appraisal by Lender; (ii) addressed to Lender and its successors and assigns; (iii) satisfying the requirements of the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation and Title XI of the Federal Institutions Reform, Recovery and Enforcement Act of 1989 and the regulations promulgated thereunder, all as in effect on the date of such calculation, with respect to such appraisal and the appraiser making such appraisal; and (iv) otherwise satisfactory to Lender in all respects.Lender approves Cushman & Wakefield as an appraiser. “Additional Insolvency Opinion” shall have the meaning set forth in Section 4.1.30(c) hereof. “Affiliate” shall mean, as to any Person, any other Person that, directly or indirectly, is in Control of, is Controlled by or is under common Control with such Person or is a director or officer of such Person or of an Affiliate of such Person. “Affiliated Manager” shall mean any Manager in which Borrower or Guarantor has, directly or indirectly, any legal, beneficial or economic interest. “Aggregate Outstanding Principal Balance” shall mean, as of any date, the sum of the Outstanding Principal Balance of the Loan and the Mezzanine Loan Outstanding Principal Balance. “ALTA” shall mean American Land Title Association, or any successor thereto. “Alteration” shall mean any demolition, alteration, installation, improvement or expansion of or to the Property or any portion thereof. “Annual Budget” shall mean the operating budget, including all planned Capital Expenditures, for the Property prepared by Borrower for the applicable Fiscal Year or other period. “Anticipated Mezzanine Loan” shall have the meaning set forth in Section 9.7.1(a) hereof. “Appraised Value” shall mean the appraised value of the Property as set forth in an Acceptable Appraisal. “Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d) hereof. “Approved Bank” shall mean a bank or other financial institution which has a minimum long term unsecured debt rating of at least “AA” by S&P and Fitch and “Aa2” by Moody’s. “Approved Leasing Expenses” shall mean actual out-of-pocket expenses incurred by Borrower in leasing space at the Property pursuant to Leases entered into in accordance with the Loan Documents, including brokerage commissions and tenant improvements, which expenses (a) are either (i) specifically approved by Lender in connection with approving the applicable Lease, (ii) incurred in the ordinary course of business and on market terms and conditions in connection with Leases which do not require Lender’s approval under the Loan Documents, and Lender shall have received and approved a budget for such tenant improvement costs and a schedule of brokeragecommission payments payable in connection therewith, or (iii) otherwise approved by Lender in its reasonable discretion, and (b) are substantiated by executed Lease documents and brokerage agreements. “Assignment of Leases” shall mean that certain first priority Assignment of Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to Lender, as assignee, assigning to Lender all of Borrower’s right, title and interest in and to the Leases and Rents as security for the Loan, as the same may be amended, restated, replaced, supplemented or otherwise modified from time to time. - 2 - “Assignment of Management Agreement” shall mean that certain Assignment of Management Agreement and Subordination of Management Fees, dated as of the date hereof, among Lender, Borrower and Manager, as the same may be amended, restated, replaced, supplemented or otherwise modified from time to time. “Bankruptcy Action” shall mean with respect to any Person (a) such Person filing a voluntary petition under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law; (b) the filing of an involuntary petition against such Person under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, or soliciting or causing to be solicited petitioning creditors for any involuntary petition against such Person; (c) such Person filing an answer consenting to or otherwise acquiescing in or joining in any involuntary petition filed against it, by any other Person under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, or soliciting or causing to be solicited petitioning creditors for any involuntary petition from any Person; (d) such Person seeking, consenting to or acquiescing in or joining in an application for the appointment of a custodian, receiver, trustee, or examiner for such Person or any portion of the Property; or (e) such Person making an assignment for the benefit of creditors, or admitting, in writing or in any legal proceeding, its insolvency or inability to pay its debts as they become due. “Bankruptcy Code” shall mean 11 U.S.C. § 101 et seq., as the same may be amended from time to time. “Basic Carrying Costs” shall mean, for any period, the sum of the following costs:(a) Taxes, (b) Other Charges and (c) Insurance Premiums. “Blanket Insurance Premium Financing Arrangement” shall have the meaning set forth in Section 6.1(c) hereof. “Borrower” shall have the meaning set forth in the introductory paragraph hereto, together with its successors and permitted assigns. “Borrower Parties” shall have the meaning set forth in Section 9.4 hereof. “Business Day” shall mean any day other than a Saturday, Sunday or any other day on which national banks in the State of New York or the State of California are not open for business. “Capital Expenditures” shall mean, for any period, the amount expended for items capitalized under GAAP (including expenditures for building improvements or major repairs, leasing commissions and tenant improvements). “Cash Expenses” shall mean, for any period, the Operating Expenses for the operation of the Property as approved by Lender or as set forth in a then effective Approved Annual Budget, if applicable, to the extent that such expenses are actually incurred by Borrower, minus any payments into the Tax and Insurance Escrow Funds. “Cash Management Account” shall have the meaning set forth in Section 2.7.2(a) hereof. - 3 - “Cash Management Agreement” shall mean that certain Cash Management Agreement, dated as of the date hereof, by and among Borrower, Manager and Lender, as the same may be amended, restated, replaced, supplemented or otherwise modified from time to time. “Casualty” shall have the meaning set forth in Section 6.2 hereof. “Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii) hereof. “Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv) hereof. “Closing Date” shall mean the date of the funding of the Loan. “Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be further amended from time to time, and any successor statutes thereto, and applicable U.S. Department of Treasury regulations issued pursuant thereto in temporary or final form. “Condemnation” shall mean a temporary or permanent taking by any Governmental Authority as the result or in lieu or in anticipation of the exercise of the right of condemnation or eminent domain, of all or any part of the Property, or any interest therein or right accruing thereto, including any right of access thereto or any change of grade affecting the Property or any part thereof. “Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b) hereof. “Control” shall mean the possession, directly or indirectly, of the power to direct or cause the direction of management, policies or activities of a Person, whether through ownership of voting securities, by contract or otherwise.“Controlled” and “Controlling” shall have correlative meanings. “Covered Disclosure Information” shall have the meaning set forth in Section 9.2(b) hereof. “Debt” shall mean the Outstanding Principal Balance, together with all interest accrued and unpaid thereon and all other sums (including, if applicable, the Yield Maintenance Premium) due to Lender in respect of the Loan under the Note, this Agreement, the Mortgage and the other Loan Documents. “Debt Service” shall mean, with respect to any particular period of time, scheduled principal and/or interest payments due under this Agreement and the Note. “Debt Service Coverage Ratio” shall mean a ratio for the applicable period in which: (a)the numerator is the Net Operating Income (excluding interest on credit accounts for such period) as set forth in the financial statements required hereunder; and (b)the denominator is the aggregate amount of principal and interest due and payable on the Loan. - 4 - “Default” shall mean the occurrence of any event hereunder or under any other Loan Document which, but for the giving of notice or passage of time, or both, would be an Event of Default. “Default Rate” shall mean a rate per annum equal to the lesser of (a) the Maximum Legal Rate and (b) five percent (5%) above the Interest Rate. “Defeasance Date” shall have the meaning set forth in Section 2.5.1(a)(i) hereof. “Defeasance Deposit” shall mean an amount equal to the remaining principal amount of the Note, the Yield Maintenance Premium, any costs and expenses incurred or to be incurred in the purchase of U.S. Obligations necessary to meet the Scheduled Defeasance Payments and any revenue, documentary stamp or intangible taxes or any other tax or charge due in connection with the transfer of the Note or otherwise required to accomplish the agreements of Sections 2.4 and 2.5 hereof. “Defeasance Event” shall have the meaning set forth in Section 2.5.1(a) hereof. “Defeasance Lockout Date” shall mean the date that is two (2) years from the “startup day” within the meaning of Section 860G(a)(9) of the Code for the REMIC Trust established in connection with the last Securitization involving any portion of the Loan. “Disclosure Document” shall mean a prospectus, prospectus supplement, private placement memorandum, or similar offering memorandum or offering circular, or other offering documents or marketing materials, in each case in preliminary or final form, used to offer Securities in connection with a Securitization. “Eligible Account” shall mean a separate and identifiable account from all other funds held by the holding institution that is either (a) an account or accounts maintained with a federal or state-chartered depository institution or trust company which complies with the definition of Eligible Institution, or (b) a segregated trust account or accounts maintained with a federal or state chartered depository institution or trust company acting in its fiduciary capacity which, in the case of a state chartered depository institution or trust company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b), having in either case a combined capital and surplus of at least $50,000,000 and subject to supervision or examination by federal and state authority.An Eligible Account will not be evidenced by a certificate of deposit, passbook or other instrument. “Eligible Institution” shall mean a depository institution or trust company, the short term unsecured debt obligations or commercial paper of which are rated at least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of accounts in which funds are held for thirty (30) days or less (or, in the case of accounts in which funds are held for more than thirty (30) days, the long term unsecured debt obligations of which are rated at least “AA” by Fitch and S&P and “Aa2” by Moody’s). “Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof. - 5 - “Environmental Indemnity” shall mean that certain Environmental Indemnity Agreement, dated as of the date hereof, executed by Borrower and Guarantor in connection with the Loan for the benefit of Lender, as the same may be amended, restated, replaced, supplemented or otherwise modified from time to time. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended. “Event of Default” shall have the meaning set forth in Section 8.1(a) hereof. “Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof. “Exchange Act Filing” shall have the meaning set forth in Section 5.1.11(f) hereof. “Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e) hereof. “Financing Installment” shall have the meaning set forth in Section 6.1(c) hereof. “Fiscal Year” shall mean each twelve (12) month period commencing on January 1 and ending on December 31 during each year of the term of the Loan. “Fitch” shall mean Fitch, Inc. “GAAP” shall mean generally accepted accounting principles in the United States of America as of the date of the applicable financial report. “Garage Penthouse Lease” shall mean that certain Garage Penthouse Lease, dated as of December 20, 1982, between Maguire Thomas Partners – South Tower, LLC, as landlord, and Borrower (successor to Maguire Partners – Crocker Properties Phase I), as tenant, as amended pursuant to an Amendment to Garage Penthouse Lease, dated as of April 22, 1998. “Governmental Authority” shall mean any court, board, agency, commission, office or other authority of any nature whatsoever for any governmental unit (federal, state, county, district, municipal, city or otherwise) whether now or hereafter in existence. “Greenwich” shall have the meaning set forth in the introductory paragraph hereto. “Gross Income from Operations” shall mean, for any period, all income, computed in accordance with GAAP, derived from the ownership and operation of the Property from whatever source during such period, including Rents, utility charges, escalations, forfeited security deposits, interest on credit accounts, service fees or charges, license fees, parking fees (whether generated by the parking structure on Lot 2 or otherwise), rent concessions or credits, and other pass-throughs or reimbursements paid by tenants under the Leases of any nature, and interest on Reserve Funds, if any, but excluding (a) Rents from month-to-month tenants or tenants that are included in any Bankruptcy Action, (b) sales, use and occupancy or other taxes on receipts required to be accounted for by Borrower to any Governmental Authority, (c) refunds and uncollectible accounts, (d) sales of furniture, fixtures and equipment, (e) Insurance Proceeds - 6 - and Condemnation Proceeds (other than business interruption or other loss of income or rental insurance), and (f) disbursements to Borrower from the Reserve Funds, if any. “Guarantor” shall mean the Operating Partnership, together with its successors and permitted assigns, if any, and any other Person hereafter executing a separate guaranty or indemnity agreement in favor of Lender in connection with the Loan. “Guaranty” shall mean that certain Guaranty Agreement, dated as of the date hereof, from Guarantor in favor of Lender, as the same may be amended, restated, replaced, supplemented or otherwise modified from time to time. “Improvements” shall have the meaning set forth in the granting clause of the Mortgage. “Indebtedness” shall mean for any Person, on a particular date, the sum (without duplication) at such date of (a) all indebtedness or liability of such Person (including amounts for borrowed money and indebtedness in the form of mezzanine debt and preferred equity); (b) obligations evidenced by bonds, debentures, notes, or other similar instruments; (c) obligations for the deferred purchase price of property or services (including trade obligations); (d) obligations under letters of credit; (e) obligations under acceptance facilities; (f) all guaranties, endorsements (other than for collection or deposit in the ordinary course of business) and other contingent obligations to purchase, to provide funds for payment, to supply funds, to invest in any Person or entity, or otherwise to assure a creditor against loss; and (g) obligations secured by any Liens, whether or not the obligations have been assumed. “Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b) hereof. “Indemnified Person” and “Indemnified Persons” shall have the meaning set forth in Section 9.2(b) hereof. “Indemnifying Person” shall mean each of Borrower and Guarantor. “Independent Manager” shall mean a natural Person who is not at the time of initial appointment, or at any time while serving as a member of Borrower and has not been at any time during the preceding five (5) years:(a) a stockholder, director, officer, employee, partner, member (with the exception of serving as the Independent Manager of Borrower), attorney or counsel of Borrower or any Affiliate of Borrower; (b) a creditor, customer, supplier or other Person who derives any of its purchases or revenues from its activities with Borrower or any Affiliate of Borrower; (c) a Person controlling, controlled by or under common control with Borrower or any Affiliate of Borrower or any such stockholder, partner, member, creditor, customer, supplier or other Person; or (d) a member of the immediate family by blood, marriage or otherwise, of any such stockholder, director, officer, employee, partner, manager, creditor, customer, supplier or other Person. A natural Person who satisfies the foregoing definition other than clause (b) shall not be disqualified from serving as an Independent Manager of Borrower if such individual is an independent manager provided by a nationally recognized company that provides professional independent managers and that also provides other corporate services in the ordinary course of - 7 - its business to Borrower and/or its Affiliates or if such individual receives customary member’s fees for so serving, subject to the limitation on fees set forth below. A natural Person who otherwise satisfies the foregoing shall not be disqualified from serving as an Independent Manager of Borrower if such individual is at the time of initial appointment, or at any time while serving as an Independent Manager of Borrower, an “Independent Manager” of a “Special Purpose Entity” affiliated with Borrower (other than any entity that owns a direct or indirect equity interest in Borrower) if such natural Person is an independent manager provided by a nationally recognized company that provides professional independent managers or such individual does not derive a material portion of his or her annual income from serving as a member of Borrower or any Affiliate of Borrower. “Initial Blanket Insurance Premium Installment” shall have the meaning set forth in Section 7.2(a) hereof. “Insolvency Opinion” shall mean that certain non-consolidation opinion letter dated the date hereof delivered by Richards, Layton & Finger, P.A. in connection with the Loan. “Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof. “Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof. “Intercreditor Agreement” shall mean the intercreditor agreement entered into by and between Lender and Mezzanine Lender relating to the Loan and the Mezzanine Loan, as the same may be amended, restated, replaced, supplemented or otherwise modified from time to time. “Interest Accrual Period” shall mean, with respect to any Payment Date, the period commencing on the sixth (6th) day of the preceding calendar month and terminating on and including the fifth (5th) day of the calendar month in which such Payment Date occurs; provided, however, that no Interest Accrual Period shall end later than the Maturity Date (other than for purposes of calculating interest at the Default Rate) and the initial Interest Accrual Period shall begin on and include the Closing Date and shall end on and include April 5, 2007. “Interest Rate” shall mean, as to Note A-1, the Note A-1 Rate, and, as to Note A-2, the Note A-2 Rate. “Lease” shall mean any lease, sublease or subsublease, letting, license, concession or other agreement (whether written or oral and whether now or hereafter in effect) pursuant to which any Person is granted a possessory interest in, or right to use or occupy all or any portion of any space in the Property, and (a) every modification, amendment or other agreement relating to such lease, sublease, subsublease, or other agreement entered into in connection with such lease, sublease, subsublease, or other agreement, and (b) every guarantee of the performance and observance of the covenants, conditions and agreements to be performed and observed by the other party thereto. “Lease Termination Payments” shall have the meaning set forth in Section 7.4.1(b)(i) hereof. - 8 - “Legal Requirements” shall mean all applicable federal, state, county, municipal and other governmental statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and injunctions of Governmental Authorities affecting the Property or any part thereof, or the construction, use, alteration or operation thereof, or any part thereof, whether now or hereafter enacted and in force, including the Americans with Disabilities Act of 1990, as amended, and all permits, licenses and authorizations and regulations relating thereto, and all covenants, agreements, restrictions and encumbrances contained in any instruments, either of record or known to Borrower, at any time in force affecting Borrower, the Property or any part thereof, including any which may (a) require repairs, modifications or alterations in or to the Property or any part thereof, or (b) in any way limit the use and enjoyment thereof. “Lehman” shall have the meaning set forth in the introductory paragraph hereto, together with its successors and assigns. “Lender” shall have the meaning set forth in the introductory paragraph hereto, together with its successors and assigns. “Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean sight draft letter of credit, as the same may be replaced, split, substituted, modified, amended, supplemented, assigned or otherwise restated from time to time (either an evergreen letter of credit or a letter of credit which does not expire until at least two (2) Business Days after the Maturity Date or such earlier date as such Letter of Credit is no longer required pursuant to the terms of this Agreement), in favor of Lender and entitling Lender to draw thereon based solely on a statement purportedly executed by an officer of Lender stating that it has the right to draw thereon, and issued by a domestic Approved Bank or the U.S. agency or branch of a foreign Approved Bank, or if there are no domestic Approved Banks or U.S. agencies or branches of a foreign Approved Bank then issuing letters of credit, then such letter of credit may be issued by a domestic bank, the long term unsecured debt rating of which is the highest such rating then given by the Rating Agency or Rating Agencies, as applicable, to a domestic commercial bank. “Liabilities” shall have the meaning set forth in Section 9.2(b) hereof. “Licenses” shall have the meaning set forth in Section 4.1.22 hereof. “Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation, easement, restrictive covenant, preference, assignment, security interest, or any other encumbrance, charge or transfer of, or any agreement to enter into or create, any of the foregoing, on or affecting Borrower, the Property, or any portion thereof or any interest therein, or any direct or indirect interest in Borrower or Guarantor, including any conditional sale or other title retention agreement, any financing lease having substantially the same economic effect as any of the foregoing, the filing of any financing statement, and mechanic’s, materialman’s and other similar liens and encumbrances. “Loan” shall mean the loan in the original principal amount of Five Hundred Fifty Million and No/100 Dollars ($550,000,000.00) made by Lender to Borrower pursuant to this Agreement. - 9 - “Loan Agreement Amendment”shall have the meaning set forth in Section 9.7.3(a) hereof. “Loan Documents” shall mean, collectively, this Agreement, the Note, the Mortgage, the Assignment of Leases, the Environmental Indemnity, the Assignment of Management Agreement, the Guaranty, the Cash Management Agreement, the Lockbox Agreement and all other documents executed and/or delivered in connection with the Loan. “Loan-to-Value Ratio” shall mean the ratio, as of a particular date, the numerator of which is an amount equal to the Aggregate Outstanding Principal Balance as of such date and the denominator of which is an amount equal to the Appraised Value of the Property as of such date as determined by Lender. “Lockbox Account” shall have the meaning set forth in Section 2.7.1(a) hereof. “Lockbox Agreement” shall mean that certain Lockbox Agreement, dated as of the date hereof, by and among Bank of the West, Borrower, Manager and Lender, as the same may be amended, restated, replaced, supplemented or otherwise modified from time to time. “Lockbox Bank” shall mean Bank of the West or any successor or permitted assigns thereof. “Major Lease” shall mean any Lease which, either individually or when taken together with any other Lease with the same tenant or its Affiliates, demises in excess of 27,000 rentable square feet in the Improvements. “Major Tenant” shall mean a tenant under a Major Lease. “Management Agreement” shall mean the management agreement entered into by and between Borrower and Manager, as the same has been and may be amended, modified or supplemented from time to time, pursuant to which Manager is to provide management and other services with respect to the Property, or, if the context requires, the Replacement Management Agreement. “Manager” shall mean the Operating Partnership, or, if the context requires, a Qualified Manager who is managing the Property in accordance with the terms and provisions of this Agreement. “Material Adverse Effect” shall mean any event or condition that has a material adverse effect on (i)the use, value or possession of the Property taken as a whole (including the Net Operating Income), (ii)the business, prospects, profits, operations or condition (financial or otherwise) of Borrower, or (iii)the ability of Borrower to repay the principal and interest of the Loan as it becomes due. “Maturity Date” shall mean April6, 2017, or such other date on which the final payment of principal of the Note becomes due and payable as therein or herein provided, whether at such stated maturity date, by declaration of acceleration, by acceleration pursuant to Section 2.5.1(b) hereof or otherwise. - 10 - “Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any, that at any time or from time to time may be contracted for, taken, reserved, charged or received on the indebtedness evidenced by the Note and as provided for herein or the other Loan Documents, under the laws of such state or states whose laws are held by any court of competent jurisdiction to govern the interest rate provisions of the Loan. “Mezzanine Borrower” shall mean North Tower Mezzanine, LLC, a Delaware limited liability company, in its capacity as the borrower under the Mezzanine Loan Documents, and its permitted successors or permitted assigns. “Mezzanine Cash Management Account” shall mean the “Mezzanine Cash Management Account” as defined in the Mezzanine Loan Agreement. “Mezzanine Debt” shall mean the “Debt” as defined in the Mezzanine Loan Agreement. “Mezzanine Default” shall mean a “Default” as defined in the Mezzanine Loan Agreement. “Mezzanine Event of Default” shall mean an “Event of Default” as defined in the Mezzanine Loan Agreement. “Mezzanine Lender” shall mean Lehman, Greenwich or a Qualified Institutional Lender, in its capacity as holder of the Mezzanine Loan, together with its successors and assigns. “Mezzanine Loan” shall have the meaning set forth in Section 9.7.1(a) hereof. “Mezzanine Loan Agreement” shall mean the mezzanine loan agreement entered into between Mezzanine Lender and Mezzanine Borrower, which evidences and governs the Mezzanine Loan, as the same may be amended, restated, replaced, supplemented or otherwise modified from time to time. “Mezzanine Loan Documents” shall mean all documents evidencing and/or securing the Mezzanine Loan. “Mezzanine Loan Outstanding Principal Balance” shall mean, as of any date, the outstanding principal balance of the Mezzanine Loan. “Mezzanine Reserve Funds” shall mean the “Reserve Funds” as defined in the Mezzanine Loan Agreement. “Monthly Interest Payment” shall have the meaning set forth in Section 2.3.1 hereof. “Moody’s” shall mean Moody’s Investors Service, Inc. “Mortgage” shall mean that certain first priority Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated the date hereof, executed and delivered by Borrower as security for the Loan and encumbering the Property, as the same may be amended, restated, replaced, supplemented or otherwise modified from time to time. - 11 - “Multiple Notes” shall have the meaning set forth in Section 9.1(a) hereof. “Net Cash Flow” shall mean, for any period, the amount obtained by subtracting Operating Expenses and Capital Expenditures for such period from Gross Income from Operations for such period. “Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b) hereof. “Net Operating Income” shall mean, for any period, the amount obtained by subtracting Operating Expenses for such period from Gross Income from Operations for such period. “Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof. “Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi) hereof. “New Mezzanine Loan” shall have the meaning set forth in Section 9.7.2 hereof. “Note” shall mean, collectively, Note A-1 and Note A-2. “Note A-1” shall mean that certain Promissory Note (Note A-1) dated of even date herewith in the principal amount of Two Hundred Eighty Million Five Hundred Thousand and No/100 Dollars ($280,500,000.00), made by Borrower to the order of Lehman, as the same may be amended, restated, replaced, supplemented or otherwise modified from time to time. “Note A-1 Rate” shall mean a fixed rate of interest equal to 5.6755% per annum. “Note A-2” shall mean that certain Promissory Note (Note A-2) dated of even date herewith in the principal amount of Two Hundred Sixty-Nine Million Five Hundred Thousand and No/100 Dollars ($269,500,000.00), made by Borrower to the order of Greenwich, as the same may be amended, restated, replaced, supplemented or otherwise modified from time to time. “Note A-2 Rate” shall mean a fixed rate of interest equal to 5.6755% per annum. “Obligations” shall mean, collectively, Borrower’s obligations for the payment of the Debt and the performance of the Other Obligations. “Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower that is signed by an authorized senior officer of the general partner or managing member of Borrower, as applicable. “Operating Expenses” shall mean, for any period, the total of all expenditures, computed in accordance with GAAP, of whatever kind during such period relating to the operation, maintenance and/or management of the Property which expenditures are incurred on a regular monthly or other periodic basis, including utilities, ordinary repairs and maintenance, insurance, license fees, property taxes and assessments, advertising expenses, management fees, payroll and related taxes, computer processing charges, tenant improvements and leasing commissions, operational equipment or other lease payments as approved by Lender, and other - 12 - similar costs, but excluding depreciation, Debt Service, debt service under the Mezzanine Loan, Capital Expenditures and contributions to any of the Reserve Funds or any of the Mezzanine Reserve Funds. “Operating Partnership” shall mean Maguire Properties, L.P., a Maryland limited partnership, which is the operating partnership of the REIT, together with its successors and permitted assigns. “Other Charges” shall mean all ground rents, maintenance charges, impositions other than Taxes, and any other charges, including vault charges and license fees for the use of vaults, chutes and similar areas adjoining the Property, now or hereafter levied or assessed or imposed against the Property or any part thereof. “Other Obligations” shall mean (a) the performance of all obligations of Borrower contained herein; (b) the performance of each obligation of Borrower contained in any other Loan Document; and (c) the performance of each obligation of Borrower contained in any renewal, extension, amendment, modification, consolidation, change of, or substitution or replacement for, all or any part of this Agreement, the Note or any other Loan Documents. “Outstanding Principal Balance” shall mean, as of any date, the outstanding principal balance of the Loan. “Payment Date” shall mean the sixth (6th) day of each calendar month during the term of the Loan or, if such day is not a Business Day, the immediately preceding Business Day.The first Payment Date shall be May 6, 2007. “Permitted Encumbrances” shall mean, collectively (a) the Liens and security interests created by the Loan Documents, (b) all Liens, encumbrances and other matters disclosed in the Title Insurance Policy, (c) Liens, if any, for Taxes imposed by any Governmental Authority not yet due or delinquent, (d) such other title and survey exceptions as Lender has approved or may approve in writing by Lender, (e) all Liens, encumbrances and other matters created by the Manager under the Management Agreement in accordance with the terms thereof, and (f) Liens, encumbrances and other matters (x) created with Lender’s consent in accordance with this Agreement or (y) permitted to be created pursuant to the terms of this Agreement without the consent or approval of Lender. “Permitted Investments” shall have the meaning set forth in the Cash Management Agreement. “Person” shall mean any individual, corporation, partnership, joint venture, limited liability company, estate, trust, unincorporated association, any Governmental Authority, and any fiduciary acting in such capacity on behalf of any of the foregoing. “Personal Property” shall have the meaning set forth in the granting clause of the Mortgage. - 13 - “Physical Conditions Report” shall mean a report prepared by a company satisfactory to Lender regarding the physical condition of the Property, reasonably satisfactory in form and substance to Lender. “Policies” or “Policy” shall have the meaning set forth in Section 6.1(b) hereof. “Prepayment Lockout Expiration Date” shall mean the Payment Date occurring in October, 2016. “Prescribed Laws” shall mean, collectively, as each may be amended or modified, (a) the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001, and relating to Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism, (c) the International Emergency Economic Power Act, 50 U.S.C. §1701 et. seq., and (d) all other Legal Requirements relating to money laundering or terrorism. “Property” shall mean each parcel of real property, the Improvements thereon and all Personal Property owned by Borrower and encumbered by the Mortgage, together with all rights pertaining to such property and Improvements, as more particularly described in the granting clause of the Mortgage and referred to therein as the “Property”. “Proposed Mezzanine Loan Documents” shall have the meaning set forth in
